                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE

UNITED STATES OF AMERICA                  )
                                          )
v.                                        )      No.    3:11-CR-128
                                          )             Judge Phillips
DONALD HARTMAN                            )


                           MEMORANDUM AND ORDER

       Defendant Donald Hartman has filed a petition for early termination of supervised

release [Doc. 20]. In support of his motion, Defendant states that he has made significant

changes to his life since his release from prison. Defendant states that he began working

as a laborer at a family-owned business, and worked his way up to his current position of

superintendent. Defendant also states that he has married, started a family, and bought his

first home. Defendant notes that he has been on supervised release since April 28, 2016,

and is scheduled to be released from supervision on January 28, 2020.

       The record reflects that Defendant pled guilty to one count of being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g). On May 29, 2012, Defendant

was sentenced to a term of imprisonment of 70 months’ imprisonment, to be followed by

a three-year term of supervised release [Doc. 17].

       The United States Probation Office has informed the Court that Defendant is under

supervision by the Western District of Missouri. Defendant’s probation officer in that

district stated that Defendant has changed his life since his release from prison, and notes

that Defendant has a job in the construction industry and has started a family. The
probation office has had no compliance issues with Defendant and do not object to his

request for early termination. Similarly, the government does not oppose Defendant’s

request for early termination.

       After considering the factors set forth 18 U.S.C. § 3553(a), the Court may terminate

a term of supervised release and discharge the defendant after the expiration of one year of

supervised release if the Court “is satisfied that such action is warranted by the conduct of

the defendant released and the interest of justice.” 18 U.S.C. § 3583(e)(1). After carefully

considering the requirements of the statute, the Court finds the relevant portions of 18

U.S.C. § 3553(a) support an early termination of Defendant’s supervised release. In

support of this determination, the Court notes that Defendant has completed more than two

years of his term of supervised release, and indeed, has completed nearly all of his term of

supervised release. During this time, Defendant has been in full compliance with the

conditions of his supervision. Defendant has maintained employment, married, and started

a family. In addition, his supervising probation officer and the government do not oppose

the request. It appears to the Court that Defendant has rehabilitated himself and he poses

no threat to any individual or the community to reoffend. Accordingly, pursuant to 18

U.S.C. § 3583(e)(1), based on the defendant’s conduct and the interests of justice,

Defendant’s motion for early termination of supervised release [Doc. 20] is GRANTED.

Defendant’s term of supervised release is TERMINATED.

       IT IS SO ORDERED.

                                     s/ Thomas W. Phillips
                                   SENIOR UNITED STATES DISTRICT JUDGE


                                             2
